53 F.2d 1083 (1931)
KAY MANUFACTURING COMPANY, Petitioner,
v.
COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 20.
Circuit Court of Appeals, Second Circuit.
November 2, 1931.
Benjamin Mahler, of New York City, for petitioner.
G. A. Youngquist, Asst. Atty. Gen., and Sewall Key and J. P. Jackson, Sp. Assts. to Atty. Gen. (C. M. Charest, Gen. Counsel, Bureau of Internal Revenue, of Washington, D. C., and Eugene Harpole and Edwin M. Niess, Sp. Attys., Bureau of Internal Revenue, both of Washington, D. C., of counsel), for respondent.
Before MANTON, AUGUSTUS N. HAND, and CHASE, Circuit Judges.
PER CURIAM.
Decision affirmed.